COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Overton
Argued at Salem, Virginia


DEBORAH LILLIAN WHITE
                                       MEMORANDUM OPINION * BY
v.        Record No. 2773-96-3        JUDGE SAM W. COLEMAN III
                                         DECEMBER 23, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                 William N. Alexander, II, Judge
          Jon Ian Davey (Law Office of Jon I. Davey, on
          brief), for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (Richard Cullen, Attorney General, on
          brief), for appellee.



     Deborah Lillian White was convicted in a bench trial on two

counts of malicious wounding, one count of attempted malicious

wounding and one count of threatening to burn a dwelling.   The

issues on appeal are (1) whether the evidence was sufficient to

prove that White acted with malice, and (2) whether the evidence

established as a matter of law that White was intoxicated and

could not form the requisite intent to commit malicious wounding.

 Upon review, we affirm the malicious wounding convictions.
                 I. SUFFICIENCY OF THE EVIDENCE

     To support a conviction for malicious wounding under Code

§ 18.2-51, the Commonwealth must prove that the defendant

inflicted the victim's injuries "maliciously and with the intent

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to maim, disfigure, disable or kill."     Campbell v. Commonwealth,

12 Va. App. 476, 483, 405 S.E.2d 1, 4 (1991) (en banc).     "Malice

inheres in the doing of a wrongful act intentionally, or without

just cause or excuse, or as a result of ill will.    It may be

directly evidenced by words, or inferred from acts and conduct

which necessarily result in injury."     Hernandez v. Commonwealth,

15 Va. App. 626, 631, 426 S.E.2d 137, 140 (1993) (citations

omitted).   Intent must often be proven by circumstantial

evidence, and the fact finder may "infer that a person intends

the natural and probable consequences of his acts."     Campbell, 12

Va. App. at 483, 405 S.E.2d at 4.    Whether the appellant acted

with the requisite mens rea was a question of fact to be

determined by the fact finder.     See Branch v. Commonwealth, 14

Va. App. 836, 841, 419 S.E.2d 422, 426 (1992).

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."     Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).    So viewed, the

Commonwealth's evidence proved that the appellant's mother,

Odella Witcher, was driving her automobile from Chatham to

Danville accompanied by two of her friends and the appellant.

During the drive, the appellant demanded that Witcher stop at a

Chatham bank, cash her Social Security check, and give the

appellant money.   When Witcher refused, the appellant stood up in

the back seat and said:   "All you mother fuckers gonna die."    She



                                 - 2 -
then reached over Witcher's right shoulder and grabbed the

steering wheel causing the car to lose control and strike a tree.

At the time, the car was traveling at about twenty miles per

hour.    Witcher suffered fractured ribs and a bruised heart, and

another passenger suffered a lacerated mouth requiring several

stitches.    After the crash, the appellant exited the vehicle and

told her mother, "you ain't dead yet, but you will be."    She fled

the scene and did not attempt to help the injured persons.
        On this evidence, we cannot say that the trial court's

judgment was "plainly wrong or without evidence to support it."

Josephs v. Commonwealth, 10 Va. App. 87, 99, 390 S.E.2d 491, 497

(1990) (en banc).     The Commonwealth's evidence was competent, not

inherently incredible, and sufficient to prove that the appellant

acted maliciously and with intent to personally maim, disable,

disfigure or kill Witcher and the other passengers in the car.

The car was traveling at a sufficient rate of speed that the fact

finder could conclude that the appellant intended to permanently

disable or disfigure or to kill the occupants of the car.    In

fact, she specifically expressed her intent to kill her mother.

The evidence is sufficient to prove the counts of malicious

wounding.
                 II. INTOXICATION DEFENSE - RULE 5A:18

        The appellant next asserts that she was too intoxicated to

form the requisite intent to commit malicious wounding.    Our

consideration of this claim is precluded by Rule 5A:18.    Rule



                                 - 3 -
5A:18 provides that "[n]o ruling of the trial court . . . will be

considered as a basis for reversal unless the objection was

stated together with the grounds therefor at the time of the

ruling, except for good cause shown or . . . to attain the ends

of justice."   The appellant did not raise an intoxication defense

before the trial court.   In fact, she testified that she was not

intoxicated and she made no claim to the trial judge that she was

too intoxicated to be able to form a specific intent.    Because

the record demonstrates neither good cause nor a miscarriage of

justice, we may not consider her intoxication defense.    Mounce v.

Commonwealth, 4 Va. App. 433, 436, 357 S.E.2d 742, 744 (1987).

     For these reasons, we affirm the convictions.

                                                         Affirmed.




                               - 4 -